Citation Nr: 1216325	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-42 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1955 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current left ear hearing loss disability and his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a left ear hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the Veteran's claim for service connection for a left ear hearing loss disability has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he has a left ear hearing loss disability as a result of noise exposure during his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, service connection for a hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).

Regarding the first Hickson element, evidence of a current disability, impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  In the instant case, the Veteran's April 2010 audiological examination demonstrates that the Veteran suffers from a left ear hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he was exposed to loud noise in service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the Veteran has been awarded service connection for right ear hearing loss and tinnitus based on his in-service noise exposure.  The second Hickson element, in-service injury or disease, is met.

With regard to the third Hickson element, medical nexus, there is one medical opinion of record concerning the etiology of the Veteran's left ear hearing loss disability: the April 2010 VA examination report.  After opining that the Veteran's right ear hearing loss disability and tinnitus were likely related to service, the examiner stated that the Veteran's left ear hearing loss disability was not likely related to service.  The examiner relied solely on the Veteran's normal hearing at service separation in his left ear as reasoning for this opinion.  As noted above, service connection for a hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board concludes that the audiological examination of record is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has asserted that he has experienced hearing loss since his service.  Statements from Veteran's wife, son, and friends attest to the same.  Although the Board notes that the record does not contain any evidence of complaints or a diagnosis of left ear hearing loss until many years after service, the Board has no reason to doubt the statements of the Veteran and others in this regard, and the Board affords these contentions with more weight than the conclusion of the VA examiner.  The Board also finds it significant that the Veteran was noted to have a substantial threshold shift in the right ear documented during service.  While not this does not conclusively establish left ear hearing loss, it is convincing evidence that the Veteran's in-service noise exposure was sufficient to cause a subsequent hearing loss disability for VA purposes and the possibility of a delayed onset hearing loss.  In light of the evidence that the Veteran was exposed to acoustic trauma in service, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred left ear hearing loss during service.

The Board concludes that service connection for a left ear hearing loss disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ear hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


